Citation Nr: 1436136	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for lymphedema of the left leg.

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for hypertension.

3. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a thyroid disorder.

4. Entitlement to service connection for diabetes mellitus.

5. Entitlement to service connection for anemia. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1983.

This matter is on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In a May 2008 Board decision, the claims of entitlement to service connection for a lymphedema in the left leg, hypertension and a thyroid disorder were denied on the basis that none were shown during active duty or related to active duty.  

2.  The evidence added to the record since the May 2005 Board decision became final, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact that is necessary to substantiate the claims of service connection for lymphedema of the left leg, a thyroid disorder or hypertension.  

3.  Diabetes mellitus and anemia were not shown during active duty service or for many years thereafter, and are unrelated to service.  



CONCLUSIONS OF LAW

1.  The May 2005 Board decision that denied the Veteran's claims for entitlement to service connection for hypertension, lymphedema and a thyroid disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the May 2005 rating decision is not new and material and the requirements to reopen the claim for entitlement to service connection for lymphedema of the left leg have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

3.  The evidence received subsequent to the May 2005 rating decision is not new and material and the requirements to reopen the claim for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

4.  The evidence received subsequent to the May 2005 rating decision is not new and material and the requirements to reopen the claim for entitlement to service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

5.  Diabetes mellitus was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  Anemia was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, all that is required is that the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible."  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran has claimed entitlement to service connection for a lymphedema of the left leg, thyroid disorder and hypertension.  All three claims were previously denied by the Board in May 2005 on the basis that they were not shown during active duty, and the evidence did not indicate that they were etiologically related to active duty.  He did not appeal these claims to the Court of Appeals for Veteran's claims within the required time period, and are now final.  This also represents the last final denial of the claims.

The Board has reviewed the evidence submitted since the Board's May 2005 decision, and determines that it is either repetitive of previously considered evidence, or does not address the basis for the previous denial of the claims.  

For example, the evidence includes VA treatment records that were not before the Board in May 2005, much of which details the treatment he currently receives for his left leg symptoms.  However, the Board has previously recognized the presence of the current disorders (there has never been the argument that the Veteran does not have these problems).  On the other hand, none of these new treatment records address its etiology.  Therefore, while this evidence is "new" in that it had not been previously reviewed, it is not "material," as it does not address the basis for the last final denial of the claim.

Similarly, the Veteran has also submitted photographs of his lower extremities, along with some general documents regarding how lymphedema may be treated.  However, none of it discusses how the Veteran's disorder may be related to his military service more 30 years ago.  As such, while this evidence is also "new" in that it had not been previously reviewed, it is not "material" as it does not address the basis for the last final denial of the claim.  As for the remaining evidence submitted since May 2005, such as some service treatment records, and some VA treatment records from 1999, this was all previously reviewed by the Board when it denied these claims. 

Significantly, the Veteran underwent a VA general examination in February 2013.  At that time, the VA examiner noted the Veteran's current lymphedema, which inhibits his employability and hypertension, but did not note a current thyroid disorder.  However, at that time, the Veteran did not assert that any of these disorders were related to his active duty service, nor did the examiner indicate that such a relationship existed.  

With respect to the Veteran's statements, the Board finds that they dispute the accuracy of prior Board and RO determinations.  Such arguments are, by themselves, insufficient to reopen a claim.  Moreover, substantially all of them are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new or material evidence as he is simply reinterring his prior contentions. 

Therefore, the Board concludes that new and material evidence has not been submitted to reopen the claims of entitlement to service connection for lymphedema, hypertension or a thyroid disorder.  The appeal is denied to this extent.  

Service Connection

The Veteran is also seeking entitlement to service connection for diabetes mellitus and anemia.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In this case, the Board determines that service connection is not warranted for either disorder, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes mellitus or anemia while in service.  Significantly, the Veteran's separation physical examination in August 1983 fails to document any complaints of or observed symptoms related either anemia or diabetes mellitus.  

In fact, the post-service evidence does not reflect symptoms related to either disorder for many years after the Veteran left active duty service.  Specifically, the first indication of diabetes mellitus since service was not until December 2008, although it appears that he was diagnosed prior to that point.  However, based on a treatment note from March 1999 that reflected no diabetes symptoms, the Board may conclude that his diabetes was not manifest until at least 16 years after leaving active duty.  Moreover, his diagnosis of anemia was not until November 2007, and 24 years since active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Additionally, since the evidence does not indicate that diabetes was manifest to a compensable level within one year of active duty service, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

The Board acknowledges that the Veteran has asserted that both of these disorders are related to active duty.  In this regard, he is not competent diagnose anemia or diabetes, as they may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Nevertheless, he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board finds that his statements are of limited probative value, as they are directly contradicted by other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  Specifically, diabetes was clinically observed to be absent in March 1999.  Moreover, when the Veteran was diagnosed with anemia, the evaluating physician specifically attributed this to bacteremia resulting from cellulitis in the leg rather than to any active duty event, providing highly probative medical evidence against this claim.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

First, there is no clinical evidence that the Veteran's diabetes mellitus is related to active duty service, and no treating physician has indicated such a relationship.  As for the Veteran's anemia, the record not only does not attribute this disorder to active duty, but physicians in November 2007 and January 2008 both specifically attributed this to an episode of bacteremia resulting from cellulitis in the left leg.  Therefore, there is no clinical evidence relating either of these disorders to active duty service and significant evidence of a medical nature against this claim.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his diabetes mellitus and anemia to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of diabetes mellitus and anemia.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes mellitus and anemia are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

There are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that the notice provisions of the VCAA have been fulfilled in many statements to the Veteran, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disability is related to military service is the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence (and there is even some significant medical evidence against some claims).  

In any event, the Veteran has been provided with a VA examination.  Upon review of the examination report, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).     
ORDER

New and material evidence having not been submitted, the application to reopen a previously denied claim of entitlement to service connection for lymphedema of the left leg is denied.

New and material evidence having not been submitted, the application to reopen a previously denied claim of entitlement to service connection for hypertension is denied.

New and material evidence having not been submitted, the application to reopen a previously denied claim of entitlement to service connection for a thyroid disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for anemia is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


